DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s claim amendments have demonstrated unexpectedly superior results and have placed the claims into allowable form.  As argued by the Applicant in the Response filed 09/02/2022, Table 5 of the instant specification demonstrates an improvement in charge stability in the toners comprising carbon black with a dibutyl phthalate (DBP) oil absorption within the range of 20 and 50 ml/100 g.  Such an improvement is not recognized in the prior art.  EP 0453907 teaches that employing a carbon black with a DBP oil absorption above 80 ml/100 g (preferably 90 to 120 ml/100 g) improves the dispersability of the carbon black in a styrene acrylic copolymer (see p. 6 ln. 52 to p. 7 ln. 7).  Below this range the dispersability is taught to deteriorate resulting in the carbon black separating from the toner and contaminating the carrier particles in a two component developer and charging properties deteriorate.  Therefore, the Applicant’s observed improvements would not have been expected based on the disclosure of the prior art.  The Applicant’s claims are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/08/2022